Orders of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about July 13, 2005, which, to the extent appealed from, terminated respondent mother’s parental rights with respect to her five children upon a fact-finding determination of permanent neglect, and committed their custody and guardianship to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Contrary to respondent’s claim, petitioner agency made the requisite diligent efforts (see Matter of S. Children, 210 AD2d 175 [1994], lv denied 85 NY2d 807 [1995]).
Even though respondent regularly visited her children and successfully completed a substance abuse program, therapy and parenting classes, permanent neglect can still be found where a parent fails to acknowledge the problem that led to their foster care placement in the first place, and Family Court was in the best position to make this evaluation (see e.g. Matter of Nathaniel T., 67 NY2d 838 [1986]).
Respondent argues, as she did in Family Court, that the youngest child should, like the four other children, be adopted by a blood relative, the child’s great-aunt, instead of by her fos*286ter mother. However, where this child had lived with the foster mother since the age of 18 months, had bonded with her, would be traumatized by leaving her, and (unlike her older siblings) did not remember her great-aunt because she had not seen her since infancy, it was in her best interests to stay with her foster mother. There is “no presumption favoring the child’s natural extended family” (Matter of Zarlia Loretta J., 23 AD3d 317 [2005]), and separation of siblings “is sometimes necessary to serve their best interests” (S. Children, 210 AD2d at 176). Concur—Sullivan, J.P., Nardelli, Williams, Gonzalez and Catterson, JJ.